                                                        June 8, 2020


                                                                                                                 VIA ECF
Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                 Re:      20-mj-00403-SJB USA v. Mattis et al

Dear Judge Gold:

               A preliminary hearing for Urooj Rahman is currently scheduled for this Friday,
June 12. I write to inform the Court that Ms. Rahman is withdrawing her request for such a hearing.
I have communicated that fact to the government.



                                                                  Respectfully submitted,
                                                                  /s/ Paul Shechtman

                                                                  Paul Shechtman




Paul Shechtman            T: +1.212.508.6107     F: +1.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020‐1100
                          paul.shechtman@bracewell.com          bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
